Per Curiam:.
Defendant was convicted of two separate crimes of armed robbery, MCL 750.529; MSA 28.797. He was also convicted of two separate charges of possession of a firearm in the commission of a felony, MCL 750.227b; MSA 28.424(2). In addition to the armed robbery sentences, the defendant received two consecutive sentences of two years and five years for the felony-firearm convictions.
Defendant filed a delayed application for leave to appeal, contesting only the felony-firearm convictions. He argued that the statute was unconstitutional and that the trial court erred in failing to explain that the two felony-firearm convictions could not run concurrently.
This Court granted the delayed application for leave to appeal and ordered that the parties brief the following issue:
"Did the trial court lack authority to make the two felony firearm sentences consecutive to one another?”
*395Since the delayed application for leave to appeal was granted, our Supreme Court has definitively ruled that the felony-firearm statute is constitutional in its entirety. Wayne County Prosecutor v Recorder’s Court Judge, 406 Mich 374; 280 NW2d 793 (1979).
Our review of the record indicates that the trial court, the prosecutor and defense counsel clearly stated that the armed robbery sentences would run consecutively. The trial judge also explained that the felony-firearm convictions would be a mandatory two years and five years. The guilty plea form signed by defendant reveals that he understood that the sentences resulting from one armed robbery conviction would run consecutively with the sentences from the other.
Did the trial judge have the authority to make the two felony-firearm sentences consecutive? The felony-firearm statute makes it clear that upon a first conviction, a mandatory two-year imprisonment shall be exacted. A second conviction shall result in five years imprisonment, and ten years for a third conviction. The penalties are to be served consecutively with and preceding any term of imprisonment for the related felony.
The convictions imposed in the instant cases were for two separate acts of armed robbery. One occurred on December 14, 1977, and the other on December 22, 1977. The fact that they were combined for a guilty plea proceeding makes the crimes no less distinct and severable. The trial judge not only had clear authority but in our opinion was mandated to impose consecutive sentences as he did.
Affirmed.